Case 3:20-cr-00317-GPC Document 54 Filed 06/21/21 PageID.138 Page 1 of 2



1    LEAH W. GONZALES
     California State Bar No. 311969
2    FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
3    San Diego, California 92101-5030
     Telephone: (619) 234-8467
4    Facsimile: (619) 687-2666
     Leah_Gonzales@fd.org
5
     Attorneys for Defendant
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                CASE NO.: 20-CR-0317-GPC
11
                         Plaintiff,
12                                            HON. Gonzalo P. Curiel
                    v.                        Date: June 25, 2021
13                                            Time: 8:30 a.m.
14       CHRISTOPHER WEST ,
                                              MR. WEST'S SENTENCING
15                                            SUMMARY CHART
                 Defendant.
16
17    TO: RANDY GROSSMAN, ACTING UNITED STATES ATTORNEY, AND JAMES
            ROTSTEIN, ASSISTANT UNITED STATES ATTORNEY:
18
19   Defendant David Lozano by and through counsel Leah W. Gonzales,
20   and Federal Defenders of San Diego, Inc., hereby files the following
21   Sentencing Summary Chart.
22
23                                        Respectfully submitted,
24
25   Dated: June 21, 2021                 s/ Leah W. Gonzales
                                          Leah W. Gonzales
26                                        Federal Defenders of San Diego, Inc.
                                          Attorneys for Defendant
27                                        Email: Leah_Gonzales@fd.org
28
                                             1                         20-CR-0317-GPC
                                  SENTENCING SUMMARY CHART
         Case 3:20-cr-00317-GPC Document 54 Filed 06/21/21 PageID.139 Page 2 of 2

                                   SENTENCING SUMMARY CHART
                                                                                                    USPO:
                                                                                                    AUSA:
                                                                                                     DEF:      X
Defendant’s Name: Christopher West                          Docket No.                              20cr317-GPC
Attorney’s Name:     Leah Weatherly Gonzales, FDSDI          Phone No.:                            (619) 234-8467
Guideline Manual Used:    Nov. 2018              Agree with USPO Calc.:                                      Yes*
Base Offense Level: (U.S.S.G. § 2D1.1(a)(5))         (Drug Quantity, if   14.83 kgs.                           34
                                                     Applicable)          meth (actual)
Specific Offense Characteristics:
Safety Valve, §5C1.2                                                                                           -2

Adjustments:
Minor Role § 3B1.2(b)                                                                                          -2

Adjusted Offense Level:                                                                                       30
    Combined (Mult. Counts)      Career Offender     Armed Career Criminal
Adjustment for Acceptance of Responsibility:                                                                  -3
Total Offense Level:                                                                                          27
Criminal History Score:                                                                                        0
Criminal History Category:                                                                                     I
    Career Offender     Armed Career Criminal
Guideline Range:
    (Range limited by:   Minimum Mandatory       Statutory Maximum)                     from:               70
Departures:                                                                                  to:              87
Fast Track, §5K3.1                                                                                            -4
Combination of Circumstances, §5K2.0                                                                          -2

Adjusted Offense Level:                                                                                       21
Resulting Guideline Range:                                                                from:               37
                                                                                             to:              46
Recommendation:
18 months home confinement, with conditions, followed by 5 years supervised release.

*Mr. West agrees with PSO’s calculations as included in the PSR, but asserts additional
departures should apply, and that Safety Valve has been fulfilled since the time of the PSR’s
publication.
